Case 19-12355 Doc 4 Fi|ecl 02/26/19 Page 1 of2

Fill in this information to identify your case:

Debtor 1 Tomika La'Shawn Snead

First Name Middle Name Last Name

 

 

Debtor 2
(Spouse. if filing) First Namo M|ddie Name

 

 

United States Bankruptcy Court for the: Districf Of Mary|and

case number El check ifthis is an
rirknown; :j 3 ry x w , amended filing

 

 

   

 

Oft"lcia| Form 108
Statement of lntention for lndividuals Filing Under Chapter 7 12/15

lf you are an individual filing under chapter 7, you must fill out this form if:
l creditors have claims secured by your property, or
l you have leased personal property and the lease has not expired.

 

You must tile this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

lf two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

m List Your Creditors Who l'lave Secured Claims

 

1w For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060), fill in the
information below.

identify the creditor and the property that is collateral What do you intend to do with the properly that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditor’s l;l Surrender the property. n No
name: l |;l Retain the property and redeem it. n Yes
5;:;:;'0" of n Retain the'property and enter into a
Securing debt Reaffirmatlon Agreement.

n Retain the property and [exp|ain]:

 

C;€dif€>l"$ n Surrender the property. n NO
n me:

m Retain the property and redeem it. U Yes
D ' ' f
p;;‘;r;?;'°n o |;l Retain the property and enter into a

securing debt Reaflirmation Agreement_
cl Retain the property and [explain]:

 

CreditOr`S El Surrender the property. a NO

name:
_ _ n Retain the property and redeem it. E] Yes

E;::n:;lon of l;\ Retain the property and enter into a

securing debt Reafflrmafion Agreement_

l;l Retain the property and [exp|ain]:

 

CreditOr'S n Surrender the property. n NO

name:
m Retain the property and redeem it. n Yes

D ' t` n of ~

p;:(;|r{)ylo L_.l Retain the property and enter into a

securing debt Reafi‘irmation Agreement.

n Retain the property and [exp|ain]:

 

Ofticia| Form 108 Statement of Intention for lndividuals Filing Under Chapter 7 page 1

 

 

 

 

Case 19-12355 Doc 4 Fi|ecl 02/26/19 Page 2 of 2

Debtor 1 Tomika La'ShaWn Snead Case number (If knawn)
First Name Middle Name Lest Narne

 

 

List Your Unexpired Forsonal Property Leases

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Cfficial Form 1066),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. ¥ou may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

Describe your unexpired personal property leases Will the lease be assumed?
Lessor’s name: a No
Description of leased g yes
property:

Lessor's name: cl No

Description of leased m ves

property:

Lessor's name: n No

Description of leased cl Yes

property:

Lessor's name: n NO
m Yes

Description of leased

property:

Lessor's name: [] NO
m Yes

Description of leased

property:

Lessor’s name: cl No

. m Yes

Description of leased

property:

Lessor's name: g NO
l;l Yes

Description of leased
property:

m Sign Below

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

’\5/@ x
Signatureo e&$r 1 K ?V) Signature of Debtor 2
Date/37 M% `é ¢»§ / Date

'/ / D / YYYY MM/ DD/ YYYY

 

  

 

Ofticia| Form 108 Statement of lntention for lndividuals Filing Under Chapter 7 page 2

 

